If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                           COURT OF APPEALS



In re EDMUND TALANDA TRUST.


TIMOTHY J. WAALKES, Trustee of the EDMUND                         UNPUBLISHED
TALANDA TRUST, CAMILLE FATH, and                                  June 23, 2022
EDMUND MARK TALANDA,

              Appellees,

v                                                                 No. 358074
                                                                  Kent Probate Court
ANNETTE TALANDA BRENNAN,                                          LC No. 20-207552-TV

              Appellant,

and

KATHLEEN TALANDA POTTS, SUSAN
MINEHART, also known as SUSAN TALANDA,
KALAMAZOO COUNTY, and JOHNSON
FAMILY,

              Other Parties.


Before: GLEICHER, C.J., and RONAYNE KRAUSE and BOONSTRA, JJ.


        Appellant, Annette Talanda Brennan, (Brennan) appeals the probate court’s July 20, 2021
order transferring ownership of a lakefront cottage from the Edmund Talanda Trust (the trust) to
appellees Camille Fath (Fath) and Edmund Mark Talanda (Edmund).1 Brennan also appeals the
probate court’s January 29, 2021 order granting summary disposition under MCR 2.116(C)(10) in


1
 The settlor of the trust, Edmund Talanda (now deceased) has a son (and trust beneficiary) also
named Edmund Talanda. To avoid confusion, we will refer to the deceased Edmund Talanda as
“Edmund Talanda” and the living Edmund Mark Talanda as “Edmund.”


                                              -1-
favor of Fath and Edmund with regard to the cottage. We dismiss this appeal for lack of
jurisdiction.

                    I. PERTINENT FACTS AND PROCEDURAL HISTORY

         During their lifetimes, Edmund and Dorothy Talanda both established revocable living
trusts: the Edmund Talanda Trust and the Dorothy Marie Talanda Trust. Each served as the initial
trustee of their respective trusts until their deaths. This appeal pertains to the Edmund Talanda
Trust; specifically, the transfer of real property from the trust to Fath and Edmund.2 With the
exception of appellee Timothy Waalkes (Waalkes) (the trustee), parties are siblings who are
beneficiaries of their father’s trust: Laraine Goetting (Goetting), Michele Kraft (Kraft), Fath,
Edmund, Kathleen Potts (Potts), Susan Minehart (Minehart), and Brennan. Fath and Brennan
acted as cotrustees of the trust after their father’s death; however, disagreements with regard to the
distribution of assets arose, making it impossible to finalize the administration of the trust. The
dispute resulted in a rift among the siblings with Fath, Edmund, Potts, and Minehart on one side,
and Brennan, Kraft, and Goetting on the other.

        In an effort to resolve their differences, the parties participated in a mediation to determine
the disposition of the trust’s assets. After an extensive mediation, the mediator made a proposal
for the resolution of the remaining issues. That proposal was adopted as a settlement agreement
on October 29, 2019. As part of that agreement, Fath and Brennan agreed to resign as cotrustees,
and Waalkes was appointed as the successor trustee in April 2020. Relevant to this appeal, the
settlement agreement addressed the distribution of the lakefront cottage (the cottage) owned by the
trust. The settlement agreement provided:

                The interest of the Estates and Trusts in the Gourdneck Lake cottage
         property will be assigned to Ed Talanda, Camille Fath, Susan Talanda, and
         Kathleen Potts for the agreed upon price of $60,000. Ed Talanda, Camille Fath,
         Susan Talanda[3], and Kathleen Potts will take immediate and exclusive possession
         and pay all costs, fees, etc. Ed Talanda, Camille Fath, Susan Talanda, and Kathleen
         Potts have until November 28, 2019 to notify the Trust whether they want to
         consummate the transaction. In the event they decline, then the property will be
         immediately listed for sale on such terms as the Trustee of the Trust determines.

        The cottage is located on Gourdneck Lake in Vicksburg, Michigan, and is landlocked by
Prairie View Park, which is owned and maintained by Kalamazoo County. The trust owned a one-
half interest in the cottage, while another family (the Johnson family) owned the other one-half
interest. The cottage has been the subject of extensive litigation. In 1962, Kalamazoo County
filed a condemnation lawsuit against the owners of the cottage, seeking to obtain ownership by
eminent domain. The condemnation suit resulted in a settlement agreement, which was executed


2
  There is also a dispute involving an undeveloped lake lot held by the Dorothy Marie Talanda
Trust. That dispute is the subject of the appeal in Docket No. 356293 and will not be addressed in
this opinion.
3
    Susan Talanda is now Susan Minehart.


                                                 -2-
on January 28, 1963. The agreement provided that the county would have the first option to
purchase the cottage in the event that the owners wished to sell it.

         The cottage was the subject of another condemnation lawsuit while the beneficiaries
participated in mediation. The trust was represented by attorney Ronald Ryan in that litigation.
After the mediation concluded, Fath contacted Ryan and informed him that she and Edmund would
be taking possession of the cottage, and requested that Ryan contact them with regard to matters
pertaining to the cottage. On November 15, 2019, Ryan sent the beneficiaries and their respective
counsel an e-mail directing them not to transfer the cottage out of the trust. He explained that he
did not want to give the county an argument that the 1963 settlement agreement was breached by
transferring the cottage to Fath and Edmund. However, he recommended preparation of a “desk
drawer” deed with Fath’s and Edmund’s names on it that would not be recorded until after the
litigation ended. He also suggested an amendment to the trust naming Fath and Edmund as
successor trustees of the cottage only.

       Following Ryan’s advice, Fath and Brennan, who at the time were cotrustees of the trust,
signed a deed prepared by Ryan transferring the trust’s interest in the cottage to a limited liability
company, Point Gloria, owned by all the trust beneficiaries; however, this deed was never
recorded. The beneficiaries continued to negotiate with respect to the distribution of trust assets.
The mediator proposed an amendment to the settlement agreement that provided for Fath and
Edmund to receive the cottage, but for it to remain in the trust until the litigation was concluded.
However, that amendment was never agreed upon or implemented.

        In June 2020, Fath, Edmund, and Potts filed a petition in the probate court to enforce the
settlement agreement. Regarding the cottage, the petition asserted that Fath and Edmund had
complied with the requirements in the settlement agreement and, therefore, were entitled to
possession of the cottage. Fath and Edmund argued that the settlement agreement only required
them to provide notice if they decided to opt out of purchasing the cottage, but that there was no
doubt in any event that they had provided both actual and constructive notice to representatives of
the trust of their intent to purchase the cottage. Fath, Edmund, and Potts then moved for summary
disposition, arguing that there was no genuine issue of material fact regarding the transfer of the
cottage from the trust. Brennan responded to the petition, noting that during the negotiation of the
settlement agreement, Fath and Edmund had proposed that the cottage remain within the trust on
the basis of Ryan’s advice. Brennan argued that this proposal was essentially a counteroffer to the
settlement agreement language allowing Fath, Edmund, Potts, and Minehart to purchase the
cottage. Brennan further argued that Fath and Edmund had not notified the trust that they wanted
to consummate the transaction that was identified in the settlement agreement, and that the trust
therefore was not obligated to transfer the cottage’s title to them. Goetting and Kraft moved for
summary disposition, arguing that Fath and Edmund were not entitled to the cottage under the
settlement agreement. The probate court held a hearing with respect to the beneficiaries’
respective motions for summary disposition in November 2020. At the end of that hearing, the
court ruled that Fath and Edmund were entitled to the transfer of the trust’s ownership interest in
the cottage.

        Subsequently, Kalamazoo County provided notice to Waalkes of its desire to exercise its
option to purchase the trust’s interest in the cottage for $60,000. Shortly after, the county filed a
motion to intervene in this case, which was granted.


                                                 -3-
         On January 29, 2021, the probate court entered an order granting Fath and Edmund’s
motion for summary disposition. The order stated that Fath and Edmund had given timely notice
to the trust that they intended to accept an interest in the cottage as provided in the settlement
agreement. The order stated that it was not a final order with respect to any assignment of the
cottage, and that no determination had been made as to whether the county was entitled to enforce
its alleged contractual right of first refusal. However, the order also stated that the transfer of the
cottage from the trust to Fath and Edmund was valid and that it was “a final order of the court with
respect to the Trusts’ [sic] interest in the Gourdneck Lake Lot, and resolves all pending claims
before this court with respect to the Trusts’ [sic] interest in that property, pursuant to
MCR 2.602(A)(3).” The parties stipulated to the entry of an order on February 23, 2021 stating
that Edmund and Fath were the only beneficiaries of the trust who have an interest in the
disposition of the cottage property, and ordering that the interested beneficiaries alone would bear
all expenses, fees, and costs in the future.

        The county subsequently moved for summary disposition, arguing that there was no
genuine issue of material fact that the county’s option to purchase the cottage took priority over
the interest of Fath and Edmund. The probate court agreed, ruling that the county had the first
option to buy the interest in the cottage. Waalkes petitioned the probate court for instruction
regarding the transfer of the cottage. In July 2021, the probate court issued an order directing
Waalkes to execute and deliver a quitclaim deed conveying the trust’s cottage interest to Edmund
and Fath for the stated consideration of $1. In addition, the order directed that Edmund and Fath
would receive title to the cottage interest, subject to the county’s rights under the 1963 settlement
agreement. Therefore, Edmund and Fath would have the sole responsibility for negotiating with
the county with regard to the 1963 agreement, and if they accepted a purchase offer, they were
entitled to retain all proceeds from the sale. This appeal followed.

                                    II. STANDARD OF REVIEW

        We review de novo as a question of law whether this Court has subject-matter jurisdiction.
New Covert Generating Co, LLC v Twp of Covert, 334 Mich App 24, 45-46; 964 NW2d 24 (2020).
This issue of a court’s jurisdiction may be raised at any time, even for the first time on appeal. Id.
at 45.

                                            III. ANALYSIS

        Brennan had no interest in the cottage at the time of the probate court’s July 23, 2021 order;
she was therefore not aggrieved by that order. Further, Brennan stipulated that Fath and Edmund
were the only beneficiaries of the trust who had an interest in the disposition of the cottage property
interest, and therefore may not challenge the probate court’s January 29, 2021 order.

        “This Court’s jurisdiction to hear an appeal by right is determined by application of the
court rules.” New Covert Generating Co, 334 Mich App at 46. MCR 5.801(A) provides that “[a]
party or an interested person aggrieved by a final order of the probate court may appeal as a matter
of right as provided by this rule.” An aggrieved party is one who is not merely disappointed over
a certain result, but is one who “suffered a concrete and particularized injury.” Federated Ins Co
v Oakland Co Rd Comm, 475 Mich 286, 291; 715 NW2d 846 (2006). “[A] litigant on appeal must
demonstrate an injury arising from . . . the actions of the trial court . . . rather than an injury arising


                                                   -4-
from the underlying facts of the case.” Id. at 292 (citation omitted; emphasis added). As stated in
Grace Petroleum Corp v Public Service Comm, 178 Mich App 309; 312-313; 443 NW2d 790
(1989):

       An appeal can only be taken by parties who are affected by the judgment appealed
       from. There must be some substantial rights of the parties which the judgment
       would prejudice. A party is aggrieved by a judgment or order when it operates on
       his rights and property or bears directly on his interest. To be aggrieved, one must
       have some interest of a pecuniary nature in the outcome of the case, and not a mere
       possibility arising from some unknown and future contingency. [Citations omitted;
       emphasis added.]

        A final order includes orders “designated as final under MCR 2.604(B).” See
MCR 7.202(6)(a)(ii). MCR 2.604 governs judgments entered in actions involving multiple claims
or multiple parties; subrule (B) states that “[i]n receivership and similar actions, the court may
direct that an order entered before adjudication of all of the claims and rights and liabilities of all
the parties constitutes a final order on an express determination that there is no just reason for
delay.” Further, final orders affecting the rights or interests of an interested person in a trust are
defined and limited to the orders listed in MCR 5.801(A)(2), which includes orders “determining
title to or rights or interests in property.”            See MCR 5.801(A)(2)(o).        Additionally,
MCR 5.801(A)(5) also allows an appeal by right from “an ordered entered in a probate proceeding,
other than a civil action commenced in probate court, that, otherwise affects with finality the rights
or interests of a party or an interested person in the subject matter.”

         The probate court designated its January 29, 2021 order as a final order with respect to the
trust’s interest in the cottage and the validity of the transfer to Fath and Edmund. Although the
probate court did not explicitly reference MCR 2.604(B) or MCR 5.801(A), it stated that the order
resolved “all pending claims before this court with respect to the Trust’s interest” in the cottage,
and cited MCR 2.602(A)(3), which requires a court to indicate when an order resolves all pending
claims before it. Therefore, under MCR 5.801(A)(2)(o) and MCR 2.604(B), Brennan should have
taken an appeal by right from that order if she wished to challenge that determination, rather than
waiting until the July 23, 2021 order was entered. See Surman v Surman, 277 Mich App 287, 294;
745 NW2d 802 (2007) (“A party cannot wait for entry of a subsequent final order to untimely
appeal an earlier final order.”). In any event, Brennan did more than merely fail to timely appeal
that order; instead, she stipulated to the entry of an order stating that neither the trust nor Brennan
herself had an interest in the cottage. Consequently, at the time the probate court entered the
July 23, 2021 order, Brennan lacked an interest in the cottage and did not suffer a concrete and
particularized injury from that order. Federated Ins Co, 475 Mich at 291. Moreover, although
Brennan alternatively asks this Court to consider her appeal as on leave granted, see MCR 7.205,
she makes no argument that her stipulation is invalid or void; nor did she reserve her appellate
rights. “A party cannot stipulate a matter and then argue on appeal that the resultant action was
error.” Chapdelaine v Sochocki, 247 Mich App 167, 177; 635 NW2d 339 (2001). “Stipulated
orders that are accepted by the trial court are generally construed under the same rules of
construction as contracts. Like contracts, stipulated orders are agreements reached by and between
the parties.” Spires v Bergman, 276 Mich App 432, 441; 741 NW2d 523 (2007) (quotation marks
and citation omitted). Brennan has not raised any contract defenses such as mistake, fraud, or



                                                 -5-
unconscionability with respect to the stipulated order. See Limbach v Oakland Co Bd of Co Rd
Comm’rs, 226 Mich App 389, 395; 573 NW2d 336 (1997).

        Simply put, Brennan had no legal interest in the cottage on July 23, 2021, and was therefore
not aggrieved by the probate court’s order of that date determining the rights to that property.
Further, to the extent Brennan seeks to appeal the probate court’s January 29, 2021 order, she not
only failed to file a timely appeal, but subsequently stipulated, with no reservation of appellate
rights, to an order providing that neither she nor the trust possessed an interest in the cottage,.
Under these circumstances, we conclude that we lack the jurisdiction over this appeal by right, and
decline to treat Brennan’s appeal as being on leave granted. New Covert Generating Co, 334 Mich
App at 45-46.

       Appeal dismissed for lack of jurisdiction. Because appellees raised a challenge to this
Court’s jurisdiction on appeal, they may tax costs. MCR 7.219(A); cf. Lord v Lord, 350 Mich 697,
698-699; 86 NW2d 818 (1957).



                                                             /s/ Elizabeth L. Gleicher
                                                             /s/ Amy Ronayne Krause
                                                             /s/ Mark T. Boonstra




                                                -6-